Case 2:20-cr-00038-Z-BR Document 71 Filed 04/22/21 Page1iofi1 PagelD 229

 

 

 

 

 

 

 

 

STRICT COURT
IN THE UNITED STATES DISTRICT COURT NORITIERN DISTRICT OF TEXAS
FOR THE NORTHERN DISTRICT OF TEXAS FILED
AMARILLO DIVISION APR 22 2021
UNITED STATES OF AMERICA § CLERK, U.S. DISTRICT COURT
§ By. deputy
Plaintiff, §
§
v. § 2:20-CR-38-Z-BR-(2)
§
CATRINA PALMER §
§
Defendant. §

ORDER ADOPTING REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

On April 7, 2021, the United States Magistrate Judge issued a Report and Recommendation
Concerning Plea of Guilty (“Report and Recommendation”) in the above referenced cause.
Defendant Catrina Palmer filed no objections to the Report and Recommendation within the
fourteen-day period set forth in 28 U.S.C. § 636(b)(1). The Court independently examined all
relevant matters of record in the above referenced cause—including the elements of the offense,
Factual Resume, Plea Agreement, and Plea Agreement Supplement—and thereby determined that
the Report and Recommendation is correct. Therefore, the Report and Recommendation is hereby
ADOPTED by the United States District Court. Accordingly, the Court hereby FINDS that the
guilty plea of Defendant Catrina Palmer was knowingly and voluntarily entered; ACCEPTS the
guilty plea of Defendant Catrina Palmer; and ADJUDGES Defendant Catrina Palmer guilty of
Count Two in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(C). Sentence will be imposed in

accordance with the Court’s sentencing scheduling order.

SO ORDERED, April Z74021.

 

MAATHEW J. KACSMARYK
ITED STATES DISTRICT JUDGE

 
